People v McMahon (2017 NY Slip Op 06193)





People v McMahon


2017 NY Slip Op 06193


Decided on August 16, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2016-06696
 (Ind. No. 1678/13)

[*1]The People of the State of New York, respondent, 
vRichard McMahon, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Cohen, J.), rendered May 12, 2016, revoking a sentence of probation previously imposed by the same court (Ambro, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
ORDERED that the amended judgment is affirmed.
The defendant's waiver of his right to appeal, the validity of which he does not challenge on appeal, precludes appellate review of his contention that the County Court erred in denying his pre-plea recusal motion (see People v Weston, 145 AD3d 746, 747; People v Smith, 138 AD3d 1415, 1416; People v Mahipat, 49 AD3d 1243, 1244; People v Anderson, 304 AD2d 975, 976).
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court